Case 2:20-cv-06502-PSG-KS Document16 Filed 02/26/21 Page 1lof3 Page ID#:72

 

Evan J. Smith, Esquire (SBN 242352)
esmith@brodsky-smith.com

Ryan Cardona, Esquire (SBN 302113)
rcardona@brodsky-smith.com
BRODSKY & SMITH, LLC

9595 Wilshire Blvd., Ste. 900
Beverly Hills, CA 90212

Telephone: (877) 534-2590

Facsimile: (310) 247-0160
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TANNIA DELAPAZ,

Plaintiff,
VS.

NATIONAL TECHNICAL
SYSTEMS, INC.,

Defendant.

 

 

Case No.: 2:20-cv-06502-PSG-KS
JOINT STIPULATION TO EXTEND
DEFENDANT’S TIME TO
RESPOND

Complaint Filed: July 22, 2020

Plaintiff Tannia Delapaz (‘Plaintiff’) and Defendant National Technical
System (the “Defendant”) (hereinafter, together with Plaintiff, the “Parties”) by and

through their respective counsel of record hereby jointly stipulate as follows:
WHEREAS, Plaintiff filed her complaint in this matter was on July 22, 2020.

The Court issued a summons as to Defendant National Technical Systems, Inc. on

July 23, 2020;

WHEREAS, Defendant waived service on November 2, 2020, with an answer

due on January 4, 2021;

WHEREAS, the Parties thereafter began engaging in settlement negotiations;
WHEREAS, on January 14, 2021 the Parties submitted a stipulation to extend

 

JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND

 
Case 2:20-cv-06502-PSG-KS Document16 Filed 02/26/21 Page 2of3 Page ID#:73

 

Defendant’s time to respond by sixty (60) days to March 5, 2021, which was
thereafter granted by the Court;

WHEREAS, the Parties have been engaged in settlement negotiations
continued their settlement negotiations, which are ongoing, and have resulted in a
site inspection of the facility at issue in this litigation by Plaintiff's expert witness,
to analyze the facility’s compliance with the Clean Water Act and the California
General Industrial Stormwater Permit. Said inspection, took place on November 4,
2020;

WHEREAS, the Parties have held several significant technical settlement
discussions regarding the technical issues related to Stormwater permit compliance
and settlement parameters and continue to analyze the results of the aforementioned
inspection to work towards a settlement, and believe that such a settlement is an
achievable goal in the near future;

WHEREAS, the Parties believe that their time would best be spent working
towards a [Proposed] Consent Decree to be submitted to the Court, and believe that
they can do so within the next thirty (30) days;

THEREFORE, the Parties respectfully jointly stipulate that Defendant’s time
to respond to Plaintiff's Complaint be extended thirty (30) days to April 4, 2021.

Respectfully Submitted,

Dated: February 25, 2021 BRODSKY & SMITH, LLC

By: CE, —

Evan J. Smith (SBN 242352)
Attorneys for Plaintiff

Dated: February25, 2021 LAW OFFICES OF THOMAS PP.
SCHMIDT

By: :

-2-
JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND

 
Case 2:20-cv-06502-PSG-KS Document16 Filed 02/26/21 Page 3o0f3 Page ID#:74

Co GF SND AW BR WH LO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Thomas P. Schmidt

Attorneys for Defendant

3.
JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND

 
